PER CURIAM.
The state seeks a writ of certiorari to review the circuit court’s denial of its motion in limine in the pending criminal prosecution of respondent Vonn Porrey.
Porrey is charged with robbery. The defense has announced its intention to bring before the jury the fact that a code-fendant was tried for his participation in the same robbery and was acquitted. The state sought to bar this line of questioning but the court ruled it admissible. In so holding the circuit court departed from the essential requirements of law. State v. Wilson, 483 So.2d 23 (Fla. 2d DCA 1985), approved, 520 So.2d 566 (Fla.1988). Accordingly, we grant the petition for certio-' rari and remand this case to the circuit court with directions to exclude testimony or other evidence of the acquittal of Por-rey’s codefendant.
SCHEB, A.C.J., and SCHOONOVER and PARKER, JJ., concur.